DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 (group 1) in the reply filed on 19 July 2021 is acknowledged.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 110 (Fig. 1B); 210 (Fig. 2B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 2, 4, 6, 9, and 11 are objected to because of the following informalities:  
In claim 1, line 4, “a drug delivery device” should be “the drug delivery device”
In claim 1, line 6, “a drug delivery device” should be “the drug delivery device”
In claim 1, line 12, “a drug delivery device” should be “the drug delivery device”
In claim 1, line 16, “an un-paired to a paired mode” should be “an un-paired mode to a paired mode”
In claim 1, line 17, “an external control device” should be “the external control device”
In claim 1, page 2, line 8, “a predefined combination” should be “the predefined combination”
In claim 1, page 2, line 9, “a paring confirmation” should be “the pairing confirmation”
mode to the paired mode”
In claim 2, line 1, “an un-paired mode” should be “the un-paired mode”
In claim 2, line 2, “a drug delivery device” should be “the drug delivery device”
In claim 2, line 3, “a drug delivery device” should be “the drug delivery device”
In claim 4, line 2, “the paired to the un-paired mode” should be “the paired mode to the un-paired mode”
In claim 6, line 5, “the user” should be “a user”
In claim 9, line 3, “the time” should be “a time”
In claim 9, line 4, “the size” should be “a size”
In claim 11, line 8, “a dose amount” should be “the dose amount”
In claim 11, line 9, “a dose amount” should be “the dose amount”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “storage structure comprising information in respect of at least one predefined combination of a first and a second visual identifier” and “determine if the captured identifiers represent a predefined combination of visual identifiers” are indefinite because it is unclear if the “information in respect of at least one predefined combination of a first and a second visual identifier” is the same as “a predefined combination of visual identifiers.” The “a predefined combination of visual a predefined combination” instead of being “one of the at least predefined combination of a first and a second visual identifier,” which makes “a predefined combination of visual identifiers” a newly introduced limitation with newly introduced “visual identifiers.” In addition, the “information” is about a combination of newly introduced “a first and a second visual identifier.” All of these elements make it unclear if the different steps of the method and claimed structure requires only one first visual identifier and only one second visual identifier (resulting in needing only one predefined combination of the visual identifiers) or if there needs to be multiple “predefined combinations” of the first and second visual identifiers. For examination purposes, prior art that teaches at least one set of visual identifiers and one combination will be interpreted as anticipating the claim limitations. Claims 2-11 are rejected for incorporating the above limitations due to their respective dependencies on claim 1.
Regarding claim 2, the limitation “dose related data” in lines 2 and 3 is indefinite because it is unclear if the “dose related data” of claim 2 is the same as the “dose related data” of claim 1, line 12. For examination purposes, the dose related data of claim 2 will be interpreted as the same as the dose related data of claim 1.
Claim 3 recites the limitation "the pairing request" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “the pairing request” will be interpreted as “a pairing request.”
Regarding claim 7, the limitation “the storage structure comprises information in respect of a plurality of predefined combinations of first and a second visual identifiers” is indefinite because it is unclear if “information in respect of a plurality of predefined combinations” is the same as a “plurality of predefined combinations.” In addition, the “plurality of predefined combinations” is of newly introduced “first and a second visual identifiers.” As a result, it is unclear if the claimed structure requires only one first visual identifier and only one second visual identifier or if there needs to be multiple first and second visual identifiers to provide a plurality of “predefined combinations” of the first and second visual identifiers. For examination purposes, prior art that teaches at least one set of visual identifiers and a plurality of combinations of the two visual identifiers will be interpreted as anticipating the claim limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 2001/0056258) in view of Walker et al (US 5651775).
Regarding claim 1, Evans discloses:
A method of pairing a combination of a drug delivery device (120; Fig. 6) and an add-on device (100) with an external control device (226; Fig. 12), comprising the steps of: providing a drug delivery device (120) comprising a first visual identifier (142), providing an add-on device (100), comprising: communication structure (108) allowing the add-on device (100) to communicate with an external control device (226) (¶0057, 0065 – slider member 108 is a communication structure because it “is operative for interlocking the port cradle 102 within a scanner module” based on the cross-sectional shape, such as “oval, square, polygonal, irregular, etc. so as to mate with a corresponding elongated opening in the scanner module.” Opening 150 of external control device 226 physically complements the communication structure 108), and a second visual identifier (118), wherein the add-on device (100) is adapted to be releasably mounted on and in engagement with the drug delivery device (120) (Fig. 12 – both the add-on device 100 and the drug delivery device 120 attach to the external control device 226 to form a fluid path to the patient), wherein the add-on device (100) is adapted to capture dose related data from a drug delivery device (120) when mounted thereon (¶0059 – the second visual identifier is adapted to capture 120 because “the drug administration information 118 includes … information on the drug name and drug concentration for easy viewing by an operator and/or barcode reader. Also, detailed drug information may include concentration, preparer, expiration date, expected size of syringe to be used, patient allergies, patient's current medication status, and other important drug delivery information may be contained within the drug administration information.” As such, the identifier 118 holds, and therefore captures, dose related data from the intended drug delivery device), providing an external control device (226) comprising: image capturing structure (160, 162) , processor structure (154; ¶0065 – “an on board microprocessor 154”), storage structure (164) comprising information in respect of at least one predefined combination of a first (142) and a second visual identifier (118) (¶0069 – “The drug administration information 118, 142 can be stored in a storage device 164 controlled by microprocessor 154,” so “drug administration information 118 from the port cradle 100 can be compared with the drug administration information 142 from the syringe 124. In the event of a mismatch of such information, for example, patient's identification, the technician can be alerted through either a visible or audible signal to prevent drug administration.” As a result, the storage structure includes information to check if the two identifiers 118, 142, which fulfills the limitation “information in respect of at least one predefined combination” of the two identifiers), and communication structure allowing the external control device (226) to communicate with the add-on device (100) (¶0069 – the external device 226 as a whole communicates with the add-on device 100 by reading the information from the identifier 118 and ensuring the two identifiers 118, 142 match), mounting the add-on device (100) on the drug delivery device (120) (Fig. 6), capturing an image of the add-on device (100) mounted on the drug delivery device (120) with the external control device (226) (¶0070 – “the detector 162 is in the nature of a two-dimensional image or laser optical scanner,” where scanning the identifiers 118, 142 means capturing an image using a two-dimensional image scanner), the image comprising both the first (142) and the second visual identifier (118) (¶0069 – “It is also contemplated that the detectors 160, 162 can be integrated into a single detector which will function to scan and read the drug administration information 118, 142 from each of the port cradle 100 and SLCU 120,” so the external control device 226 takes images of both identifiers 118, 142), processing the captured image to: (i) identify the first (142) and the second visual identifier (118) (¶0062, 0069 – the image capturing structure 160, 162 reads the identifiers 118, 142 to indentify “any information considered pertinent to the patient and/or drug administration [that]may be provided as part of the drug administration information 118, 142”), and (ii) determine if the captured identifiers represent a predefined combination of visual identifiers(¶0069 – “The drug administration information 118, 142 can be stored in a storage device 164 controlled by microprocessor 154,” so “drug administration information 118 from the port cradle 100 can be compared with the drug administration information 142 from the syringe 124. In the event of a mismatch of such information, for example, patient's identification, the technician can be alerted through either a visible or audible signal to prevent drug administration.” As a result, the storage structure includes information to check if the two identifiers 118, 142, which fulfills the limitation “information in respect of at least one predefined combination” of the two identifiers), and if it is determined that the captured identifiers represent a predefined combination, transmitting a paring confirmation from the external control device to the add-on device (¶0069 – “The drug administration information 118, 142 is “compared with the drug administration information 142 from the syringe 124. In the event of a mismatch of such information, for example, patient's identification, the technician can be alerted through either a visible or audible signal to prevent drug administration.” As a result, the lack of an alert acts as a paring confirmation from the external control device).
Evans discloses all of the steps of the method but is silent regarding “the add-on device is adapted to receive a pairing confirmation from the external control device, whereby the add-on device is actuated from an un-paired to a paired mode,” and further is silent regarding transmitting a pairing configuration “actuating the add-on device from the un-paired to the paired mode.”
However, Walker teaches a medication delivery and monitoring system, thus being in the same field of endeavor, which uses an identification code as a safety precaution such that if required information does not match the expected information in the monitoring device, the system both sounds an alarm and “denies user access” (Col. 13:1-3). As such, allowed or free access can be considered a “paired mode” while prevented access can be considered an unpaired mode in order to prevent abuse or mistakes during therapy delivery. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the method of Evans to incorporate a step of 
Regarding claim 10, Evans in view of Walker discloses:
A method as in claim 1, wherein the first (142) or second visual identifier (118) is one of: a plurality of letters and/or numbers, a barcode, a colour, a symbol, and a blinking signal (¶0059 – the drug administration information interpreted as identifiers 118, 142 provide “information on the drug name and drug concentration for easy viewing by an operator and/or barcode reader,” which means the identifiers 118, 142 include barcodes).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIM M AHMED whose telephone number is (571)272-9536.  The examiner can normally be reached on M-F 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.